EXHIBIT 10.4




AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is entered into as
of this 31st day of December, 2009 by and between Bennett K. Hatfield
("Executive") and International Coal Group, Inc. (the "Company"), a Delaware
corporation.
 
R E C I T A L S:
 
A.           Executive presently serves as the President and Chief Executive
Officer of the Company.
 
B.           ICG desires to continue to employ Executive, and Executive desires
to continue to be employed by ICG, under the terms and conditions of this
Agreement.
 
C.           The Board of Directors has also determined that it is in the best
interests of the stockholders and ICG to promote stability among key officers.
 
IN CONSIDERATION OF THE FOREGOING, the mutual covenants contained herein, and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:
 
1.  
Definitions.

 
1.1 "Accountants" has the meaning set forth in Section 9.7(B)(i).
 
1.2 "Annual Bonus" has the meaning set forth in Section 5.2.
 
1.3 "Applicant Violator System" has the meaning set forth in Section 11.4.
 
1.4 "Base Salary" has the meaning set forth in Section 5.1.
 
1.5 "Board" or "Board of Directors" means the board of directors of the Company.
 
1.6 "Cause" means (A) the commission by Executive of (i) a felony or (ii) any
serious crime involving fraud, dishonesty or breach of trust; (B) gross
negligence or intentional misconduct by Executive with respect to ICG or in the
performance of his duties to ICG; (C) failure to follow a reasonable, lawful and
specific direction of the Board of Directors; (D) failure by Executive to
cooperate in any corporate investigation; or (E) breach by Executive of any
material provision of this Agreement, which breach is not corrected by Executive
within ten (10) calendar days after receipt by Executive of written notice from
ICG of such breach.  For purposes of this definition, no act or failure to act
by Executive shall be considered "intentional" unless done or omitted to be done
by Executive in bad faith and without reasonable belief that Executive's action
or omission was in the best interests of ICG.
 

 
 

--------------------------------------------------------------------------------

 

1.7 "Change in Control" means that (A) WL Ross & Co. LLC's percentage of common
stock of the Company held is reduced by 50% or more solely as a result of a sale
by WL Ross & Co. LLC of common stock of the Company, or (B) a person or entity
acquires 40% or more of the common stock of the Company after which the
individuals who constitute the Board immediately prior to such acquisition cease
for any reason to constitute at least a majority thereof.
 
1.8 "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
 
1.9 "Covered Payments" has the meaning set forth in Section 9.7(A).
 
1.10 "Disability" or "Disabled" means the absence of Executive from Executive's
duties with the Company on a full time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness that is determined
to be total and permanent by a physician selected by the Company or its insurers
and reasonably acceptable to Executive or Executive's legal representative.
 
1.11 "EBITDA" has the meaning set forth in Section 5.2.
 
1.12 "Excise Tax" has the meaning set forth in Section 9.7(A).
 
1.13 "Excise Tax Reimbursement" has the meaning set forth in Section 9.7(A).
 
1.14 "Good Reason" means the termination of Executive's employment by Executive
pursuant to Section 8.2, such written notice being given within thirty (30) days
of the occurrence of any of the following events:
 
(A) involuntary reduction in Executive's Base Salary unless with Executive's
consent such reduction occurs simultaneously with a reduction in officers'
salaries generally applicable on a company-wide basis;
 
(B) involuntary discontinuance or reduction in Executive's Annual Bonus award
opportunities unless with Executive's consent such discontinuance or reduction
occurs simultaneously with a generally applicable company-wide reduction or
elimination of all officers' bonus awards occurs simultaneously with such
discontinuance or reduction;
 
(C) involuntary discontinuance of Executive's participation in any employee
benefit plan or plans maintained by ICG unless such plan(s) are discontinued by
reason of law or loss of tax deductibility to ICG with respect to contributions
to such plan(s), or with Executive's consent such discontinuance occurs as a
matter of ICG policy applied equally to all participants in such plan(s) that
are in the same classification of employees as Executive;
 

 
 

--------------------------------------------------------------------------------

 

(D) failure to obtain an assumption of ICG's obligations under this Agreement by
any successor to ICG, regardless of whether such entity becomes a successor to
ICG as a result of a merger, consolidation, sale of assets of ICG, or other form
of reorganization, except when the rights and obligations of ICG under this
Agreement are vested in the successor to ICG by operation of law;
 
(E) a Change in Control;
 
(F) involuntary relocation of Executive's primary office to a location more than
fifty (50) miles from Scott Depot, West Virginia; and
 
(G) material reduction of Executive's duties and authority as set forth in
Section 3 of this Agreement.
 
1.15 "ICG" means International Coal Group, Inc. and each of the affiliates of
International Coal Group, Inc. (meaning any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, International Coal Group, Inc.), along with all successors
and assigns of each of such entities.
 
1.16 "IRS" means the Internal Revenue Service.
 
1.17 "Plan" means the International Coal Group, Inc. Amended and Restated 2005
Equity and Performance Incentive Plan, as may be amended from time to time.
 
1.18 "Protected Employee" has the meaning set forth in Section 10.2.
 
1.19 "Targeted Annual Bonus" has the meaning set forth in Section 5.2.
 
1.20 "Term" has the meaning set forth in Section 4.
 
1.21 "Termination Date" means the date on which the termination of Executive's
employment with ICG becomes effective.
 
2.  
Employment.

 
ICG hereby employs Executive, and Executive hereby accepts employment, according
to the terms and conditions set forth in this Agreement and for the period
specified in Section 4 of this Agreement.
 
3.  
Duties.

 
(A) During the Term, Executive shall serve as President and Chief Executive
Officer of the Company, and agrees to serve as an officer, director and/or
employee of such affiliates of ICG in accordance with reasonable and lawful
directions from ICG's Board of Directors and in accordance with ICG's Articles
of Incorporation and Bylaws, as both may be amended from time to
time.  Executive will report directly to the Board of Directors, and its
Chairman.
 

 
 

--------------------------------------------------------------------------------

 

(B) During the Term, the Company shall use its best efforts to re-nominate and
elect Executive as a director of the Company upon the expiration of his initial
term as a member of the Board of Directors.
 
(C) While Executive is employed by ICG as a full-time employee, Executive shall
serve ICG, faithfully, diligently, competently and to the best of his ability,
and will exclusively devote his full time, energy and attention to the business
of ICG and to the promotion of its interests.  Executive shall not, without the
written consent of the Board of Directors either render services to or for any
person, firm, corporation or other entity or organization in exchange for
compensation, regardless of the form in which such compensation is paid and
whether or not it is paid directly or indirectly to Executive, or serve as a
board member, director or trustee of any corporation or organization regardless
of whether Executive is paid for such services.  Nothing in this Section 3 shall
preclude Executive from managing his personal investments and affairs, provided
that such activities in no way interfere with the proper performance of his
duties and responsibilities as President and Chief Executive Officer.
 
(D) Subject to approval by the Board of Directors, Executive may in a timely
manner make forecasts for EBITDA for any year which if reasonable shall be the
basis for Executive's Annual Bonus.
 
(E) Subject to the direction of the Board of Directors, Executive shall have
powers as are typically granted to a Chief Executive Officer of a corporation
engaged in a similar business to Company (including, without limitation, the
power to make decisions with respect to hiring and termination of employees).
 
4.  
Term of Employment.

 
Subject to Article 9, the term of this Agreement (the "Term") shall commence on
January 1, 2010 and end on March 31, 2012.  The Term shall automatically be
extended by one (1) year on each March 31, beginning March 31, 2011, unless not
later than December 31 of each year, beginning December 31, 2010, ICG notifies
Executive, or Executive notifies ICG, that it or he, as the case may be, does
not desire to have the Term extended.  For example, if such notice of
non-extension is not given by December 31, 2010, the Term of this Agreement
shall automatically be extended to March 31, 2013.
 
5.  
Compensation.

 
5.1 Base Salary.  While employed under this Agreement, Executive will receive as
his compensation for the performance of his duties and obligations to ICG under
this Agreement a Base Salary of $575,000 per year, which will be payable in such
installments established by ICG for all salaried employees, but no less
frequently than monthly, and which will be subject to annual review for purposes
of salary increases by the Board of Directors or any committee designated by the
Board of Directors (the base salary, as it may be increased from time to time,
is referred to herein as the "Base Salary").
 

 
 

--------------------------------------------------------------------------------

 

5.2 Bonus.  In addition to his Base Salary, Executive will be entitled to a
performance-based annual cash bonus (the "Annual Bonus"), which will be paid as
soon as practicable following the determination by the Board of Directors of the
amount of such Annual Bonus following preparation of ICG's financial results for
the year in question, but in all events no later than March 15th of the year
following the year in question.  Executive will be eligible for the "Targeted
Annual Bonus," if ICG's earnings before interest, taxes, depreciation and
amortization ("EBITDA") is between 90% and 110% of ICG's forecasted EBITDA;
provided, however, that the Annual Bonus awarded will increase by 2% of variance
above 110% or decrease by 2% of variance below 90%.  The Targeted Annual Bonus
for the remainder of the Term will be 200% of Base Salary.
 
5.3 Additional Term Life Insurance.  In addition to any life insurance provided
to Executive under Section 7.1, Company shall continue to pay the premiums for a
period of 62 months on a $3 million term life insurance policy on Executive from
a company mutually agreed to by Company and Executive, which policy is to be
owned by the Deborah L. Hatfield Article VIII Descendants Trust.
 
6.  
Withholding.

 
All compensation payable to Executive shall be paid net of amounts withheld for
federal, state, municipal or local income taxes, Executive's share, if any, of
any payroll taxes and such other federal, state, municipal or local taxes as may
be applicable to amounts paid by an employer to its employee or to the
employer/employee relationship.
 
7.  
Other Benefits of Employment.

 
7.1 Employee Benefits.  Executive will be entitled to participate in such
hospitalization, life insurance, long and short term disability, 401(k) and
other employee benefit plans and programs, if any, as may be adopted by ICG from
time to time, in accordance with the provisions of such plans and programs and
on the same basis as other full-time salaried employees of ICG who participate
in such employee benefit plans (except to the extent that the benefits provided
under any of such plans or programs are expressly offset by any of the benefits
provided under or pursuant to this Agreement).
 
7.2 Executive Benefits.  Executive shall be entitled to participate in any
employee benefit plan adopted by ICG for executive level employees.  At a
minimum for Executive, such benefits shall include a company automobile
consistent with ICG's then policy on company automobiles; participation in such
deferred compensation arrangements as may be approved by the Board; reasonable
retirement planning services; reasonable financial and tax preparation services;
and the use of private aircraft for business purposes as appropriate.  The
Company shall pay to Executive an income tax “gross-up” payment such that
Executive will be made whole for the federal and state income tax impact of any
taxable executive benefits provided hereunder and the gross-up payment
contemplated herein; provided, however, that the Company shall not be
responsible for any tax impact to Executive as a result of Section 409A of the
Code.
 

 
 

--------------------------------------------------------------------------------

 

7.3 Stock Based Awards.  Executive shall be eligible to receive grants of stock
options, performance units, stock appreciation rights, restricted stock,
deferred shares, and other stock-based awards in accordance with the provisions
of the Plan or other stock-based award or long-term incentive plan that ICG may
adopt or amend or supersede from time to time.  The terms of such grants shall
be determined by the Board of Directors (or its designee as provided in the Plan
or as appointed by the Board of Directors) in accordance with the Plan;
provided, however, that notwithstanding any provision of the Plan to the
contrary, in the event of any termination of Executive's employment for any
reason other than for Cause pursuant to Section 8.1, or for termination of
employment for Good Reason pursuant to Section 8.2, any stock-based award
granted to Executive prior to such Termination Date shall immediately vest and
be exercisable by or issued to Executive under the Plan.  All amounts or shares
payable or deliverable under this paragraph shall be paid or delivered to
Executive on the 60th calendar day following termination of Executive’s
employment, unless such award is subject to Section 409A of the Code as a
“deferral of compensation” in which event such award shall be paid or delivered
in accordance with the applicable award agreement or plan or, with respect to
stock options, at the time the options are exercised.
 
7.4 Taxes and Withholding.  Executive shall be responsible for paying all
federal, state, municipal or local taxes payable by him with respect to any
benefits provided under this Section 7, and ICG will, when required by law or
when otherwise appropriate or customary, withhold from the benefits or other
compensation amounts sufficient to satisfy such taxes, unless taxes are to be
paid by ICG as set forth in the provisions of this Agreement.
 
7.5 Reimbursement of Expenses.  Following submission of appropriate
documentation in accordance with its policies in effect from time to time, ICG
will pay or reimburse Executive for all business expenses which Executive incurs
in performing his duties under this Agreement, including, but not limited to,
travel, entertainment, professional dues and subscriptions, and all dues, fees,
and expenses associated with membership in various professional, business, and
civic associations and societies in which Executive participates in accordance
with ICG's policies in effect from time to time.
 
7.6 Relocation.  If ICG’s executive offices are relocated to a location more
than thirty (30) miles from Scott Depot, West Virginia, and Executive elects to
relocate his residence to such relocated offices, Executive will be entitled to
relocation benefits pursuant to ICG's relocation assistance program, which shall
include the reasonable and customary costs both in the sale and purchase of
Executive's primary residence, the purchase of Executive's primary residence by
ICG or its assignee for 95% of the primary residence's appraised value if it is
not sold within ninety (90) days of its initial listing, as well as the
reasonable costs associated with the relocation of Executive's household
belongings, and to the extent not deductible by Executive, in each case, the
Company shall pay to Executive an income tax “gross-up” payment such that
Executive will be made whole for the federal and state income tax impact of any
taxable benefit provided pursuant to this Section 7.6 and the gross-up payment
contemplated herein.  It is expressly understood that Executive shall be under
no obligation to relocate his residence to within thirty (30) miles of ICG's
executive offices.
 
7.7 Vacation.  Notwithstanding any policy of the company for salaried employees,
Executive will be entitled to four (4) weeks paid vacation and ICG recognized
holidays.
 

 
 

--------------------------------------------------------------------------------

 

8.  
Termination.

 
8.1 Termination by ICG.
 
(A) This Agreement shall automatically terminate effective upon (i) the date of
Executive's death; (ii) the date that Executive is determined to be permanently
Disabled or (iii) the date of Executive's retirement.
 
(B) ICG may terminate this Agreement, and Executive's employment with ICG,
without Cause upon ninety (90) days' prior written notice to Executive.
 
(C) ICG may terminate this Agreement, and Executive's employment with ICG, with
Cause; provided, that, Executive shall not be deemed to have been terminated for
Cause hereunder unless and until there shall have been delivered to Executive
written notice of termination by ICG along with a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the Board of
Directors then in office (excluding Executive if Executive is then a member of
the Board) at a meeting of the Board of Directors called and held for such
purpose, after reasonable notice to Executive and an opportunity for Executive,
together with Executive’s counsel (if Executive chooses to have counsel present
at such meeting), to be heard before the Board, finding that, in the good faith
opinion of the Board, Executive had committed an act constituting Cause as
herein defined and specifying the particulars thereof in detail.
 
8.2 Termination by Executive.  Executive may terminate this Agreement, and his
employment with ICG, with or without Good Reason, upon ninety (90) days' prior
written notice to ICG.
 
8.3 Notice.  Any purported termination of this Agreement by ICG or Executive
shall be communicated by written notice of termination to the other party,
pursuant to Section 13.6.  Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provisions so indicated, and shall specify the
Termination Date (which shall not be earlier than the date of the notice).
 
9.  
Compensation and Benefits Upon Termination of Employment.

 
9.1 Termination of Employment upon Death.  If Executive's employment is
terminated by reason of death, his estate shall be entitled to receive only the
Base Salary to which Executive was entitled through the date of death, any
accrued unpaid bonus compensation due to Executive with respect to the calendar
year prior to his death, bonus compensation for the calendar year in which
Executive's death occurs (calculated on a pro rata basis and based on ICG’s
actual performance for the applicable period), and such other benefits as may be
available to Executive or his estate through ICG's benefit plans and
policies.  The payment of said bonus compensation shall be made in a lump sum
within sixty (60) days from the Termination Date and the current year's bonus
amount by March 15 of such subsequent year.
 

 
 

--------------------------------------------------------------------------------

 

9.2 Termination of Employment upon Disability.  If Executive's employment is
terminated due to his Disability, Executive shall be entitled to receive only
the Base Salary to which he was entitled through the Termination Date due to
Disability, any unpaid bonus compensation due to Executive with respect to the
calendar year prior to termination for Disability, bonus compensation for the
calendar year in which the Termination Date occurs (calculated on a pro rata
basis and based on ICG’s actual performance for the applicable period), and such
other benefits as may be available to Executive through ICG's benefit plans and
policies.  The payment of said bonus or incentive compensation shall be made in
a lump sum within sixty (60) days from the Termination Date and the current
year's bonus amount by March 15 of such subsequent year.
 
9.3 Termination of Employment by ICG for Cause.  If Executive's employment is
terminated for Cause as provided in Section 8.1(C), Executive shall be entitled
to receive the Base Salary to which he was entitled through the Termination
Date, any unpaid bonus due to Executive with respect to a prior year, and such
other benefits as may be available to him through ICG's benefit plans and
policies in effect on the Termination Date, other than any unpaid bonus
compensation for the calendar year of termination, which shall be forfeited.
 
9.4 Termination by ICG Without Cause or Termination by Executive For Good
Reason.  If ICG terminates Executive's employment without Cause pursuant to
Section 8.1(B) or if Executive terminates his employment for Good Reason
pursuant to Section 8.2, Executive shall receive the Base Salary to which he was
entitled through the Termination Date, any unpaid bonus due to Executive with
respect to a prior year, bonus compensation for the calendar year in which the
Termination Date occurs (calculated on a pro rata basis and based on ICG’s
actual performance for the applicable period) and severance pay equal to (A)
three (3) times his Base Salary; (B) three (3) times Executive's Annual Bonus
for the year preceding termination of employment; and (C) medical and dental
coverage under the plan(s) in effect under the COBRA eligibility period for
Executive and any eligible dependents for the period of time Executive and/or
his dependents(s) remain eligible for COBRA, but not to exceed two (2) years
from the Termination Date; provided, that Executive shall pay the employee
portion of all premiums, co-pays and deductibles on the same terms and
conditions as other senior executives of the Company from time to time.  Such
severance and bonus compensation shall be paid quarterly on the last business
day of each of the eight (8) calendar quarters commencing immediately after the
Termination Date.  Executive agrees that he shall not be entitled to any
additional compensation or benefits other than what is set out in Sections 5.3
and 9.4.  Executive and ICG agree that the receipt of severance benefits as
defined in this Section 9.4 are conditioned upon and subject to Executive and
ICG executing a valid release agreement releasing any and all claims which
Executive has or may have against ICG arising out of Executive's employment
(other than enforcement of this Agreement and any benefits to which Executive is
entitled to under the benefit programs of the Company) within 75 days following
the Termination Date.
 

 
 

--------------------------------------------------------------------------------

 

9.5 Termination of Employment by Executive other than for Good Reason.  If
Executive terminates employment with ICG pursuant to Section 8.2 other than for
Good Reason or Executive elects to not renew this Agreement for an additional
term, Executive shall be entitled to receive only the Base Salary to which he
was entitled through the Termination Date, any unpaid bonus compensation due to
Executive for the calendar year prior, bonus compensation for the calendar year
in which the Termination Date occurs (calculated on a pro rata basis and based
on ICG’s actual performance for the applicable performance period) and such
other benefits as may be available to him through ICG's benefit plans and
policies through the Termination Date.  The payment of any prior year's bonus
shall be made in a lump sum within sixty (60) days from the Termination Date and
the current year's bonus by March 15 of the subsequent year.  If the Company
elects not to renew this Agreement for an additional term and Executive
terminates employment, Executive shall be entitled to receive compensation equal
to one (1) years of his Base Salary plus one (1) times the average of
Executive's previous three (3) years annual bonus, which shall be paid quarterly
on the last business day of each of the four (4) calendar quarters commencing
immediately after the Termination Date.
 
9.6 Non-Payment Due to Breach.  In the event Executive materially breaches the
covenants set forth in Section 10 hereof, then ICG's obligation to make any
remaining payments under this Agreement that have not already been paid to
Executive shall be terminated.
 
9.7 Certain Further Payments by ICG.
 
(A) In the event that any amount or benefit paid or distributed to Executive
pursuant to this Agreement, taken together with any amounts or benefits
otherwise paid or distributed to Executive by ICG or any affiliated company
(collectively, the "Covered Payments"), are or become subject to the tax (the
"Excise Tax") imposed under Section 4999 of the Code), or any similar tax that
may hereafter be imposed, ICG shall pay to Executive at the time specified in
this Section 9.7 an additional amount (the "Excise Tax Reimbursement") such that
the net amount retained by Executive with respect to such Covered Payments,
after deduction of any Excise Tax on the Covered Payments and any federal, state
and local income or employment tax and Excise Tax on the Excise Tax
Reimbursement provided for by this Section 9.7, but before deduction for any
federal, state or local income or employment tax withholding on such Covered
Payments, shall be equal to the amount of the Covered Payments.
 
(B) For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax:
 

 
 

--------------------------------------------------------------------------------

 

(i) such Covered Payments will be treated as "parachute payments" within the
meaning of Section 280G of the Code, and all "parachute payments" in excess of
the "base amount" (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of ICG's independent certified public accountants
appointed prior to the date upon which a change in control became effective or
tax counsel selected by such accountants (the "Accountants"), ICG has a
reasonable basis to conclude that such Covered Payments (in whole or in part)
either do not constitute "parachute payments" or represent reasonable
compensation for personal services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the "base amount," or such
"parachute payments" are otherwise not subject to such Excise Tax; and
 
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of Section
280G of the Code.
 
(C) For purposes of determining the amount of the Excise Tax Reimbursement,
Executive shall be deemed to pay:
 
(i) federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Excise Tax Reimbursement is
to be made; and
 
(ii) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Excise Tax
Reimbursement is to be made, net of the maximum reduction in federal income
taxes which could be obtained from the deduction of such state or local taxes if
paid in such year.
 
(D) In the event that the Excise Tax is subsequently determined by the
Accountants or pursuant to any proceeding or negotiations with the IRS to be
less than the amount taken into account hereunder in calculating the Excise Tax
Reimbursement made, Executive shall repay to ICG, at the time that the amount of
such reduction in the Excise Tax is finally determined, the portion of such
prior Excise Tax Reimbursement that would not have been paid if such Excise Tax
had been applied in initially calculating such Excise Tax
Reimbursement.  Notwithstanding the foregoing, in the event any portion of the
Excise Tax Reimbursement to be refunded to ICG has been paid to any federal,
state or local tax authority, repayment thereof shall not be required until
actual refund or credit of such portion has been made to Executive.  Executive
and ICG shall mutually agree upon the course of action to be pursued (and the
method of allocating the expenses thereof) if Executive's good faith claim for
refund or credit is denied.
 

 
 

--------------------------------------------------------------------------------

 

(E) In the event that the Excise Tax is later determined by the Accountants or
pursuant to any proceeding or negotiations with the IRS to exceed the amount
taken into account hereunder at the time the Excise Tax Reimbursement is made
(including, but not limited to, by reason of any payment the existence or amount
of which cannot be determined at the time of the Excise Tax Reimbursement), ICG
shall make an additional Excise Tax Reimbursement in respect of such excess
(plus any interest or penalty payable with respect to such excess) at the time
that the amount of such excess is finally determined.
 
(F) The Excise Tax Reimbursement (or portion thereof) provided for in Section
9.7(A) above shall be paid to Executive not later than ten (10) business days
following the payment of the Covered Payments; provided, however, that if the
amount of such Excise Tax Reimbursement (or portion thereof) cannot be finally
determined on or before the date on which payment is due, ICG shall pay to
Executive by such date an amount estimated in good faith by the Accountants to
be the minimum amount of such Excise Tax Reimbursement and shall pay the
remainder of such Excise Tax Reimbursement as soon as the amount thereof can be
determined, but in no event later than forty five (45) calendar days after
payment of the related Covered Payment.
 
10.  
Confidentiality and Non-Solicitation.

 
10.1 Non-Disclosure.  Executive, both during the term hereof and thereafter,
will not, directly or indirectly, use for himself or use for, or disclose to,
any party other than ICG, any secret or confidential information or data
regarding the business of ICG or any secret or confidential information or data
regarding the business or property of ICG or regarding any secret or
confidential apparatus, process, system or other method at any time use,
developed or investigated by or for ICG, whether or not developed, acquired,
discovered or investigated by Executive.  Upon termination or expiration of this
Agreement or as soon thereafter as possible, Executive shall promptly deliver to
ICG all memoranda, notes, records, plats, sketches, plans or other documents
made by, compiled by, delivered to, or otherwise acquired by Executive
concerning the business or properties of ICG or any secret or confidential
product, apparatus or process used, developed, acquired or investigated by ICG.
 

 
 

--------------------------------------------------------------------------------

 

10.2 No Solicitation.  Executive hereby agrees and covenants that during the
term of this Agreement, and for a period of two (2) years thereafter so long as
ICG is not in material breach of this Agreement, he shall not, directly or
indirectly, on his own behalf or with others (A) induce or attempt to induce any
ICG employee who is a direct report to Executive or who is a president, mine
superintendent or maintenance superintendent or an equivalent position of any
subsidiary or operating unit of ICG ("Protected Employee") to leave the employ
of ICG, or in any way interfere with the relationship between ICG and
any  Protected Employee except that it is specifically agreed by Executive and
ICG that this Section 10.2 is not violated by any response by a Protected
Employee to a publicly announced job opening with Executive or his subsequent
employer whether such announcement appears in newspapers, trade publications,
web sites or similar public media; (B) induce or attempt to induce any referral
source, customer or other business relation of ICG not to do business with ICG,
or to cease doing business with ICG; or (C) solicit, divert or actively take
away, or attempt to solicit, divert or take away, for purposes of conducting a
business substantially similar to the business of ICG, any individual,
corporation, partnership or other association or entity who  as of the
Termination Date, both (i) had a business relationship with ICG or, to
Executive’s knowledge, was during the ninety (90) day period preceding the
Termination Date solicited in writing by ICG for business (whether or not he,
she or it became an actual customer) and (ii) was personally contacted by
Executive during such ninety (90) day period; provided, however, that the
foregoing provisions of this Section 10.2 shall not prohibit Executive from
participating in any response to an open bidding or quote request of any
customer of ICG, or prohibit Executive from any solicitation that does not,
directly or indirectly, divert business from ICG; and, provided further, that
Executive and any subsequent employer may in the ordinary course of business
compete with ICG for customers, properties or otherwise, without violating this
Section 10.2, provided that Executive shall not attempt to induce any entity
with which ICG has any existing business relationship to terminate that business
relationship prior to the termination of existing contracts or orders with that
entity.
 
10.3 Injunctive Relief.  Executive acknowledges that it is impossible to measure
in money the damages that will accrue to ICG by reason of Executive's failure to
observe any of the obligations imposed on him by this Section 10.  Accordingly,
if ICG shall institute an action to enforce the provisions hereof, Executive
hereby waives the claim or defense that an adequate remedy at law is available
to ICG, and Executive agrees not to urge in any such action the claim or defense
that such remedy at law exists.
 
10.4 Severability.  If a final determination is made by a court having competent
jurisdiction that the time or territory or any other restriction contained in
Sections 10.1 and 10.2 is an unenforceable restriction on Executive's
activities, the provisions of such sections shall not be rendered void but shall
be deemed amended to apply such maximum time and scope and such other
restrictions as such court may judicially determine or otherwise indicate to be
reasonable.
 

 
 

--------------------------------------------------------------------------------

 

11.  
Representations.

 
11.1 Executive hereby represents that he is not subject to any restriction of
any nature whatsoever on his ability to enter into this Agreement or to perform
his duties and responsibilities hereunder, including, but not limited to, any
covenant not to compete with any former employer, including, but not limited to,
Arch Coal, Inc., any covenant not to disclose or use any non-public information
acquired during the course of any former employment or any covenant not to
solicit any customer of any former employer, including, but not limited to, Arch
Coal, Inc.
 
11.2 Executive hereby represents that, except as he has disclosed in writing to
ICG, he is not bound by the terms of any agreement with any previous company or
other party to refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of Executive's employment with ICG or
to refrain from competing, directly or indirectly, with the business of such
previous company or any other party.
 
11.3 Executive hereby represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of ICG does
not and will not breach any agreement with another party, including without
limitation any agreement to keep in confidence proprietary information,
knowledge or data Executive acquired in confidence or in trust prior to his
employment with ICG, and that he will not knowingly disclose to ICG or induce
ICG to use any confidential or proprietary information or material belonging to
any previous company or others.
 
11.4 Executive further represents that, to his knowledge, his past actions in
the coal industry will not cause ICG to be permanently or materially permit
blocked due to Executive's employment hereunder, and Executive will promptly and
diligently cooperate to remove as soon as reasonably practicable any asserted
link under the "Applicant Violator System" as maintained by the Federal Office
of Surface Mining and any similar state program.
 
12.  
Indemnification.

 
ICG shall, to the fullest extent to which it is empowered to do so by the
General Corporation Law of Delaware, or any other applicable laws, as from time
to time in effect, and in the manner therein provided, indemnify and hold
harmless Executive, through the duration of the Term and all statutory periods
during which any such claim may be brought or asserted, from and against any
actual, threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative, investigative or otherwise, to which Executive
is or is threatened to be made a party by reason of the fact that he is or was a
director, officer, employee or agent of ICG.  Executive will be further covered
by the indemnification and limitations on liability of officers and directors
provided under ICG’s Certificate of Incorporation and By-laws and any separate
agreement between ICG and Executive and/or any officers and directors
indemnification insurance policy now or hereafter paid for by ICG.
 

 
 

--------------------------------------------------------------------------------

 

13.  
Miscellaneous.

 
13.1 Assignment.  This Agreement shall be binding upon the parties hereto, their
respective heirs, personal representatives, executors, administrators and
successors; provided, however, that Executive shall not assign this Agreement.
 
13.2 Governing Law.  This Agreement shall be construed under and governed by the
internal laws of the State of Delaware without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
 
13.3 Compliance with Section 409A of the Code.
 
(A) The parties intend that any amounts payable under this Agreement, and ICG’s
and Executive’s exercise of authority or discretion hereunder comply with the
provisions of Section 409A of the Code so as not to subject Executive to the
payment of the additional tax, interest and any tax penalty which may be imposed
under Section 409A of the Code.  In furtherance thereof, to the extent that any
provision hereof would result in Executive being subject to payment of the
additional tax, interest and tax penalty under Section 409A of the Code, the
parties agree to amend this Agreement if permitted under Section 409A of the
Code in a manner which does not impose any additional taxes, interests or
penalties on Executive in order to bring this Agreement into compliance with
Section 409A of the Code, without materially changing the economic value of the
arrangements under this Agreement to either party, and thereafter the parties
will interpret its provisions in a manner that complies with Section 409A of the
Code.  Notwithstanding the foregoing, no particular tax result for Executive
with respect to any income recognized by Executive in connection with this
Agreement is guaranteed.
 
(B) Notwithstanding any provisions of this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to policies adopted by the Company consistent with
Section 409A of the Code) at the time of Executive’s separation from service and
if any portion of the payments or benefits to be received by Executive upon
separation from service would be considered deferred compensation under Section
409A of the Code and cannot be paid or provided to Executive without his
incurring taxes, interest or penalties under Section 409A of the Code, amounts
that would otherwise be payable pursuant to this Agreement and benefits that
would otherwise be provided pursuant to this Agreement, in each case, during the
six-month period immediately following Executive’s separation from service will
instead be paid or made available on the earlier of (i) the first day of the
seventh month following the date of Executive’s separation from service and (ii)
Executive’s death.
 

 
 

--------------------------------------------------------------------------------

 

(C) With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit constitutes “deferred compensation” under Section 409A of the
Code or is required to be included in Executive’s gross income for federal
income tax purposes, such expenses (including expenses associated with in-kind
benefits) shall be reimbursed by ICG no later than December 31st of the year
following the year in which Executive incurs the related expenses.  In no event
shall the reimbursements or in-kind benefits to be provided by ICG in one
taxable year affect the amount of reimbursements or in-kind benefits to be
provided in any other taxable year, nor shall Executive’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another
benefit.  Each tax “gross-up” payment described in this Agreement shall be paid
by ICG not later than the end of the year in which the applicable taxes are
remitted.
 
(D) Each payment under this Agreement is intended to be a “separate payment” and
not of a series of payments for purposes of Section 409A of the Code.
 
(E) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A of the Code upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A of the Code), and notwithstanding
anything contained herein the contrary, the date on which such separation from
service takes place shall be the Termination Date.
 
13.4 Arbitration.
 
(A) Any dispute, claim or controversy arising out of or relating to this
Agreement, including without limitation any dispute, claim or controversy
concerning validity, enforceability, breach or termination hereof, shall be
finally settled through arbitration by a single arbitrator selected under the
rules of the American Arbitration Association for arbitration of employment
disputes conducted in the city of Executive's domicile.  Each party will be
entitled to present evidence and argument to the arbitrator.  The arbitrator
will have the right only to interpret and apply the provisions of this Agreement
and may not change any of its provisions, except as expressly provided in
Section 13.7.  The arbitrator will permit reasonable pre-hearing discovery of
facts, to the extent necessary to establish a claim or a defense to a claim,
subject to supervision by the arbitrator.  In addition, the Company shall
propose a reasonable set of rules to guide any proceedings under this Section
13.4(A).  Such rules shall be designed to lead to a prompt and just result
without undue delay or expense, but will not be unduly prejudicial to either
party.  The determination of the arbitrator will be conclusive and binding upon
the parties and judgment upon the same may be entered in any court having
jurisdiction thereof.  The arbitrator will give written notice to the parties
stating the arbitrator’s determination, and will furnish to each party a signed
copy of such determination.  The expenses of arbitration will be borne equally
by ICG and Executive or as the arbitrator equitably determines consistent with
the application of state or federal law; provided, however, that Executive's
share of such expenses will not exceed the maximum permitted by law.  Any
arbitration or action pursuant to this Section 13.4(A) will be governed by and
construed in accordance with the substantive laws of the state of Executive's
domicile and, where applicable, federal law, without giving effect to the
principles of conflict of laws of such state.
 
(B) Notwithstanding Section 13.4(A), ICG will not be required to seek or
participate in arbitration regarding any actual or threatened breach of
Executive's covenants in Section 10, but may pursue its remedies, including
injunctive relief, for such breach in a court of competent jurisdiction in state
of Executive's domicile, or in the sole discretion of ICG, in a court of
competent jurisdiction where Executive has committed or is threatening to commit
a breach of Executive's covenants in Section 10, and no arbitrator may make any
ruling inconsistent with the findings or rulings of such court.
 

 
 

--------------------------------------------------------------------------------

 

13.5 Entire Agreement.  This Agreement between Executive and ICG, set forth the
entire agreement of the parties concerning the employment of Executive by ICG,
and any other oral or written statements, representations, agreements, or
understandings made or entered into prior to or contemporaneously with the
execution of this Agreement, are hereby rescinded, revoked, and rendered null
and void by the parties.  Both parties hereto have participated in the selection
of the words and phrases set forth in this Agreement in order to express their
joint intentions in entering into this employment relationship, and the parties
hereto agree that there shall not be strict interpretation against either party
in connection with any review of this Agreement in which interpretation thereof
is an issue.
 
13.6 Notices.  Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, or mailed properly addressed in a sealed envelope, postage prepaid by
certified or registered mail, delivered by a reputable overnight delivery
service or sent by facsimile.  Unless otherwise changed by notice, notice shall
be properly addressed to Executive if addressed to the address of Executive on
the books and records of ICG at the time of the delivery of such notice, and
properly addressed to ICG if addressed to:
 
Corporate Secretary
International Coal Group Inc.
300 Corporate Centre Drive
Scott Depot, WV  25560



13.7 Severability.  Wherever there is any conflict between any provision of this
Agreement and any statute, law regulation or judicial precedent, the latter
shall prevail, but in such event the provisions of this Agreement thus affected
shall be curtailed and limited only to the extent necessary to bring them within
the requirements of law.  In the event that any provision of this Agreement
shall be held by a court of competent jurisdiction to be indefinite, invalid,
void or voidable or otherwise unenforceable, the balance of this Agreement shall
continue in full force and effect unless such construction would clearly be
contrary to the intentions of the parties or would result in an unconscionable
injustice.
 

 
 

--------------------------------------------------------------------------------

 

13.8 Survival.  Executive and ICG agree that upon termination of Executive's
employment, the obligations of each of the parties under this Agreement shall
expire as of the Termination Date, including, without limitation, the
obligations of ICG to pay any compensation to Executive, except to the extent
otherwise specifically provided in this Agreement.  Notwithstanding the
foregoing, the obligations contained in Section 10 of this Agreement, the
provisions hereof relating to the obligations of ICG described in the preceding
sentence and any other provision of this Agreement that is intended to continue
in full force and effect after the termination of Executive's employment, shall
survive the termination or expiration of this Agreement in accordance with the
terms set forth therein.
 
13.9 Payment of Legal Fees.  ICG will pay Executive's reasonable legal and
financial consulting fees and costs associated with entering into this Agreement
and further agrees to pay Executive an income tax "gross-up" payment such that
Executive will be made whole for the federal and state employment tax impact on
such payment and the "gross up" payment contemplated herein.
 
13.10 Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 


 
[Remainder of Page Left Blank]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
the day and year first above written.
 




Company:
 
INTERNATIONAL COAL GROUP, INC.
     
By:
 
/s/ Roger L. Nicholson
Name:
 
Roger L. Nicholson
Title:
 
Senior Vice President, Secretary and General Counsel
 





Executive
 
/s/ Bennett K. Hatfield
Bennett K. Hatfield


